NUMBER 13-04-478-CR

 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

ROEL ERNESTO VASQUEZ,						Appellant,

v.

THE STATE OF TEXAS,						         Appellee.


On appeal from the 36th District Court of San Patricio County, Texas.


MEMORANDUM OPINION

Before Justices Yañez, Castillo, and Garza
Memorandum Opinion by Justice Yañez

 
A jury found appellant, Roel Ernesto Vasquez, guilty of aggravated robbery (1) and
aggravated kidnapping. (2)  The jury assessed punishment at forty years' imprisonment and
a $10,000 fine for aggravated robbery, and fifty years' imprisonment and a $10,000 fine
for the aggravated kidnapping offense. (3)  Appellant's counsel has filed a brief with this Court
asserting there is no basis for appeal. (4)  We agree, and affirm the trial court's judgment.
Anders Brief
According to counsel's brief, he has reviewed the clerk's record and reporter's
record and has concluded that appellant's appeal is frivolous and without merit. (5)  The brief
meets the requirements of Anders as it presents a professional evaluation showing why
there are no arguable grounds for advancing an appeal. (6)  In compliance with High v. State,
573 S.W.2d 807, 813 (Tex. Crim. App. 1978), counsel has carefully discussed why, under
controlling authority, there are no errors in the trial court's judgment.  
On July 8, 2005, we abated this appeal to allow counsel to notify appellant of his
right to review the record and file a pro se brief if he so desired. (7)  We also ordered counsel
to provide this Court with a copy of his notification to appellant.  Counsel has filed a copy
of his notification informing appellant of his right to review the appellate record and to file
a pro se brief.  Appellant has not filed a pro se brief.   
Upon receiving a "frivolous appeal" brief, the appellate courts must conduct "a full
examination of all the proceedings to decide whether the case is wholly frivolous." (8)  We
have carefully reviewed the appellate record and counsel's brief.  We agree with
appellant's counsel that the appeal is wholly frivolous and without merit. (9)  Accordingly, we
affirm the judgment of the trial court.     
Motion to Withdraw
In accordance with Anders, counsel has asked permission to withdraw as counsel
for appellant. (10)  An appellate court may grant counsel's motion to withdraw filed in
connection with an Anders brief. (11)  We grant counsel's motion to withdraw.
We order counsel to advise appellant promptly of the disposition of this case and
the availability of discretionary review. (12) 
 
							_______________________
							LINDA REYNA YAÑEZ,
							Justice



Do not publish.		
Tex. R. App. P. 47.2(b)

Memorandum opinion delivered and 
filed this the 21st day of September, 2006.
1.  See Tex. Pen. Code Ann. § 29.03 (Vernon 2003).
2.  See id. § 20.04.  
3.  See id. § 12.32.
4.  See Anders v. California, 386 U.S. 738, 744 (1967).
5.  See id.  
6.  See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc). 
7.  See Sowels v. State, 45 S.W.3d 690, 693 (Tex. App.-Waco 2001, no pet.).  
8.  Penson v. Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W.3d 312, 313 (Tex.
App.-Corpus Christi 2004, no pet.).  
9.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).
10.  See Anders, 386 U.S. at 744.
11.  Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); see Stafford, 813 S.W.2d at 511
(noting that Anders brief should be filed with request for withdrawal from case).  
12.  See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).